DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election of the invention of Group III, claims 17-26 (and added dependent claims 27-36), in the reply filed on 10/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  With the cancellation of original claims 1-16, claims 17-36 are currently pending and under examination herein.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/02/2022 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Claim Interpretation
	With respect to the various claimed features defined by ranges wherein the term “about” is used to modify a particular numerical value, the Office is construing the term to mean 10% of the stated numerical value, in accordance with the broadest meaning given in the specification (see page 7, lines 18-19).  Thus, in regards to present claim 19, for example, the claimed feature of “a ratio of Mw/Mn in a range from about 8 to about 14” is considered readable on Mw/Mn values as high as 15.4 and as low as 7.2.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18, 23-24, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inn et al (US 8815357) (‘Inn’). 
Regarding Claims 17, 23 and 27, Inn discloses an ethylene/1-hexene copolymer [for claim 27] characterized by parameters of Mw, relaxation time and CY-a parameter which fall fully within the respective ranges claimed for the corresponding features; see col. 14, lines 50 et seq. and Sample No. 4 in Tables 2 and 3 thereof.  Further, the same sample reports values of Mw/1000 (294.1) and Mn/1000 (22.0) which equate to a ratio of Mw/Mn within the range recited in claim 23 (i.e., 294.1/22.0 = 13.4).  
Regarding Claims 18, 24 and 29, Inn in the same sample reports a HLMI of less than or equal to about 10 g/10 min (viz., 8.4) and values of Mz/1000 (1648.0), Mw/1000 (294.1) and Mn/1000 (22.0) which equate to ratios of Mw/Mn and Mz/Mw of 13.4 and 5.6, respectively, which fall within the claimed ranges for the corresponding ratios.  

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of McDaniel et al (US 7214642 B2) (‘McDaniel’) and Inn et al (US 8815357) (‘Inn’).
Regarding Claim 19, McDaniel and Inn each disclose ethylene polymers characterized by parameters of Mw and HLMI which fall squarely within the claimed ranges for the corresponding features. See Run Nos. 2, 6, 16 and 20 in Tables 4-5 of McDaniel; and Sample Nos. 1 and 4 in Tables 1-2 of Inn.  As to Mw/Mn ratio, the values of 14.9 and 15.1 reported in Examples 2/16 and  6/20, respectively, of McDaniel and the value of 7.7 calculated from Mw/1000 (245.0) and Mn/1000 (31.9) values reported in Sample No. 1 of Inn are considered embraced by the claimed range of “about 8 to about 14” in light of the Applicants’ definition of “about” as discussed supra.  In any event, Inn in Sample 4 (Table 3) describes an ethylene polymer characterized by a HLMI within the corresponding range claimed (8.4) as well as values of Mw/1000 (294.1) and Mn/1000 (22.0) which equate to a Mw/Mn ratio of 13.4 -- a value fully within the corresponding range claimed even without considering the broadening effect of the “about” modifiers.       

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inn et al (US 8815357) (‘Inn’).
Regarding Claim 20, Inn discloses an ethylene polymer as per claim 19 as discussed above.  Inn further describes in Tables 2 and 3 wherein the same ethylene polymer (Sample 4) has a CY-a parameter in a range from about 0.09 to about 0.23 (viz., 0.1866) and values of Mz/1000 and Mw/1000 which equate to a ratio of Mz/Mw well within the claimed range for the corresponding feature (i.e., 1648/294.1 = 5.6).  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Inn et al (US 8815357) (‘Inn’).
Regarding Claim 28, Inn discloses an ethylene polymer as per claim 27 as discussed above.  While an article of manufacture comprising the ethylene polymer of Sample No. 4 is not specifically disclosed, Inn nonetheless teaches generally that the POL-IPs described therein (i.e., metallocene-catalyst polymers having improved processability, per col. 2, lines 7-9) may be formed into various articles as enumerated in column 12, lines 40-45.  In light of this teaching, those of ordinary skill would have reasonably expected the ethylene polymer of Sample No. 4 to possess similar end-use utilities.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the ethylene polymer of the aforementioned sample of Inn to create an article of manufacture as claimed.   

Allowable Subject Matter
Claims 21-22, 25-26 and 30-36 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
 The closest prior art to McDaniel et al and Inn et al, discussed above, does not describe the inventions of instant claims 21-22 25-26 and 30-36, especially the combined features of Mw, relaxation time and CY-a parameter as per claim 21, 25, 30 or 33, or provide proper rationale to modify either of their respective inventions into the invention of any of said claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-22-22